IN THE
TENTH COURT OF APPEALS










 

No. 10-06-00163-CV
 
Katherine Henry, Carolyn Stone, 
and Randy Rice,
                                                                      Appellants
 v.
 
Estate of Philip Anthony Bonifazi, 
Deceased,
                                                                      Appellee
And
 
No. 10-06-00164-CV
 
KATHERINE HENRY, CAROLYN STONE,
AND RANDY RICE,
                                                                      Appellants
v.
 
ESTATE OF ANGELA BONIFAZI, DECEASED,
                                                                      Appellee
 
 

From the County Court at Law No.
1
Brazos County, Texas
Trial Court Nos. 12,009-PC-A
and 12,009-PC-B
 

MEMORANDUM  Opinion





 
          Appellants Katherine Henry, Carolyn
Stone, and Randy Rice filed notices of appeal from judgments rendered against
them.  
          Appellants’ briefs in each appeal were
due on March 15, 2007.  No briefs were filed.  The Clerk of this Court sent
letters warning that each appeal would be dismissed for want of prosecution
unless, within 21 days, appellants or any party desiring to continue each
appeal filed a response showing grounds for continuing each appeal.  Tex. R. App. P. 38.8(a)(1); 42.3(b). 
More than 21 days have passed, and we have not received a response in either
appeal from Appellants.
          The appeals are dismissed.  
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Before
Chief Justice Gray,
          Justice
Vance, and
          Justice
Reyna
Appeals
dismissed
Opinion
delivered and filed April 25, 2007
[CV06]